DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1, 3-9, 11-13 and 15-17 are rejected under 35 U.S.C. 103.
Claims 10 and 14 are objected to.
Claims 10-17 are new.
Claim 2 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakura (US 2016/0109542), and further in view of Sakakura et al. (US 2015/0338482) and Emeric et al. (US 2002/0148604).
Regarding claim 1, Sakakura (542) teaches a magnetic resonance imaging apparatus comprising: 
a gradient coil unit including a gradient coil configured to generate a gradient magnetic field in an imaging space in which a subject is placed (e.g. figures 1 and 2, paragraphs [0018], MRI device 100 has gradient coil 103 generating gradient magnetic field in an imaging space in which subject P is placed), 
the gradient coil unit including a cooling layer configured to cool the gradient coil (e.g. figures 1 and 2, paragraph [0029], cooling layer 103d), 
the cooling layer including a first cooling pipe configured to cool the gradient coil entirely (e.g. figures 1, 2 and 9, paragraphs [0029], [0031] and [0050], cooling pipe is laid in spiral manner along a cylindrical shape).
However, Sakakura (542) is silent with regard to a second cooling pipe configured to locally cool the gradient coil.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sakakura (542) by applying the teaching of Sakakura (482) to explicitly have a second cooling pipe configured to locally cool the gradient coil, for the purpose of improving cooling efficiency and/or cooling the iron shim in the gradient coil more uniformly and effectively.
Combination of Sakakura (542) and Sakakura (482) is silent with regard to a switcher configured to change a relative amount of cooling between the first cooling pipe and the second cooling pipe, the switcher being controlled using measurements from respective temperature sensors.
Emeric teaches a switcher configured to change a relative amount of cooling between a first cooling pipe and a second cooling pipe, the switcher being controlled using measurements from respective temperature sensors (e.g. figure 2, paragraphs [0028] and [0035], coolant pump 86 switches a state of coolant flow such as start the coolant flow, stop the coolant flow, increase the coolant flow, or decrease the coolant flow through fluid lines 88 and 90 based on temperature measurements from respective temperature sensors 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sakakura (542) and Sakakura (482) by applying the teaching of Emeric to explicitly have a switcher configured to change a relative amount of cooling between the first cooling pipe and the second cooling pipe, the switcher being controlled using measurements from respective 
Regarding claim 3, combination of Sakakura (542), Sakakura (482) and Emeric teaches further comprising: a controller configured to control a flow volume of refrigerant circulated through the second cooling pipe (e.g. Sakakura (542), paragraph [0031], cooling device cools the gradient coil 103 by circulating a refrigerant in a cooling pipe and it is obvious and logical that the cooling device includes a controller to automatically controlling the flow of the refrigerant through the second cooling pipe to allow the refrigerant to transfer heat from the second cooling pipe). 
Regarding claim 4, combination of Sakakura (542), Sakakura (482) and Emeric teaches wherein the controller controls the flow volume of the refrigerant on a basis of a temperature of the gradient coil (e.g. Sakakura (542), paragraph [0031], cooling device cools the gradient coil 103 by circulating a refrigerant in cooling pipe and it is obvious and logical to increase the flow rate the refrigerant when the temperature of the gradient coil increases to prevent overheating of the gradient coil). 
Regarding claim 5
Regarding claim 6, combination of Sakakura (542), Sakakura (482) and Emeric teaches further comprising a chiller configured to change at least one of a flow volume and a temperature of the refrigerant (e.g. Sakakura (542), paragraph [0031], cooling device cools the gradient coil 103 by circulating a refrigerant in cooling pipe and it is obvious and logical to increase the flow rate the refrigerant when the temperature of the gradient coil increases to prevent overheating of the gradient coil).
Regarding claim 7, combination of Sakakura (542), Sakakura (482) and Emeric teaches wherein the second cooling pipe is arranged densely in a section of the gradient coil (e.g. Sakakura (482), figure 9, high density section shown in figure 9) in which interlinks of magnetic flux locally increase (e.g. Sakakura (542), figure 5, middle section has interlinks of magnetic flux locally increase when current first flow through the gradient coil). 
Regarding claim 8, combination of Sakakura (542), Sakakura (482) and Emeric teaches wherein the second cooling pipe is linearly arranged in a portion positioned between at least one end of the gradient coil and the section (e.g. Sakakura (482), figure 9, high density section shown in figure 9) in which interlinks of the magnetic flux locally increase (e.g. Sakakura (542), figure 5, middle section has interlinks of magnetic flux locally increase when current first flow through the gradient coil).
Regarding claim 9, combination of Sakakura (542), Sakakura (482) and Emeric teaches a magnetic resonance imaging apparatus (e.g. Sakakura (542), figures 1 and 2, MRI device 100) comprising: 
a gradient coil that is formed to have a shape of a substantially circular cylinder and is configured to generate a gradient magnetic field in a space within the circular 
a first cooling pipe and a second cooling pipe configured to circulate refrigerant used for cooling the gradient coil (e.g. Sakakura (542), figures 1, 2, 4 and 9, paragraphs [0029], [0031], [00360]-[0037], cooling the gradient coil 103 by circulating a refrigerant in  cooling pipe 10 and cooling pipe 20), 
the first cooling pipe being arranged substantially over an entirety of the gradient coil along the circular cylinder (e.g. Sakakura (542), figures 1, 2, 4 and 9, paragraph [),
the first cooling pipe being arranged substantially over an entirety of the gradient coil along the circular cylinder (e.g. figures 1, 2, 4 and 9, paragraph [0033], cooling pipe 10 and cooling pipe 20 arranged long axis direction of gradient coil 103), the second cooling pipe being arranged densely in a vicinity of a center of a coil loop included in the saddle coil, the coil loop generating the gradient magnetic field along at least one of X-axis and Y-axis (e.g. Sakakura (482), figure 9, paragraphs [0055] and [0057], arranged densely in center section as shown in figurer 9 which generates magnetic field in three dimensional direction which include along at least one of X-axis and Y-axis when current flow through coil loop), and 
a switcher configured to change a relative amount of cooling between the first cooling pipe and the second cooling pipe, the switcher being controlled using measurements from respective temperature sensors (e.g. as rejected in claim 1, 
Regarding claims 11 and 17, combination of Sakakura (542), Sakakura (482) and Emeric teaches wherein the first cooling pipe and the second cooling pipe are arranged in a resin around the gradient coil (e.g. Sakakura (542), figure 9, paragraph [0039], resin is injected to gaps of cooling pipe shown in figure 9).
Regarding claims 12 and 15, combination of Sakakura (542), Sakakura (482) and Emeric teaches wherein the first cooling pipe and the second cooling pipe are arranged in the gradient coil (e.g. Sakakura (482), figures 1-4, cooling pipe 10 and cooling pipe 20 are arranged in gradient coil 103 as shown in figure 2).
Regarding claims 13 and 16, combination of Sakakura (542), Sakakura (482) and Emeric teaches wherein the second cooling pipe extends in a direction that is the same direction as the gradient coil extends (e.g. Sakakura, figures 8-9, second cooling pipe and gradient coil extend circularly in horizontal outward direction).
Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; it is because that it is not obvious to combined the prior arts on the record and/or the prior art searched to teach all claim limitations of claims 10 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Z/Examiner, Art Unit 2858